DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-7 are pending in the application. 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to for the following informalities:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: ref. no. 24’ (see Figs. 4-6).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re Claim 6:  Claim 6 recites “further comprising a pin configured to be received in a first hole defined in the shelf and in a second hole defined in the shoulder.”  However, in each of the disclosed embodiments, the first hole (22) that receives the pin (21) is formed in the container (10), and NOT in the shelf (12).  Is the “container” to be considered as a part of the “shelf”?
	For examination purposes for this Office Action only, the Examiner will interpret this limitation to require that the “container” has first hole for receiving a pin, rather than the “shelf”.
	If this interpretation is correct, the claim should be amended to read --further comprising a pin configured to be received in a first hole defined in the  container and in a second hole defined in the shoulder--.
Clarification and correction are required. 
Examiner notes that any prior art rejections made in this Office Action are made in view of the claims, as best understood by the Examiner, in view of the above indefiniteness rejections.

Claim Objections
Claim 4 is objected to because of the following informalities:  Appropriate correction is required.
	Re Claim 4:  Claim 4 should be amended as follows:
--4.  The joint according to claim 1, wherein a first axis is positioned on the plane and  defines a main axis or axis of the joint, and a second axis is further positioned on the plane and forms an activation axis of the joint, the first and the second axes being perpendicular to each other.--

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 4-7 of U.S. Patent No. 11,293,469. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the claims of U.S. Patent No. 11,293,469.
	Re Claim 1:  Instant claim 1 is anticipated by claim 1 of U.S. Patent No. 11,293,469.
	Re Claim 2:  Instant claim 2 is anticipated by claim 6 of U.S. Patent No. 11,293,469.
Re Claim 3:  Instant claim 3 is anticipated by claim 8 of U.S. Patent No. 11,293,469.
Re Claim 4:  Instant claim 4 is anticipated by claim 2 of U.S. Patent No. 11,293,469.
Re Claim 5:  Instant claim 5 is anticipated by claim 3 of U.S. Patent No. 11,293,469.
Re Claims 6-7, as best understood by the Examiner:  Instant claims 6-7 are anticipated by claim 7 of U.S. Patent No. 11,293,469.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsui (US Patent 4,990,020).
	Re Claim 1:  Matsui discloses a joint (see Figs. 1-4C) adapted for use between a shelf (50; Fig. 2) and a shoulder (60) of furniture and other furnishing items for firmly interconnecting the shelf (50) and the shoulder (60) positioned perpendicular to each other, comprising: 
at least one fixing element (19; Fig. 1) configured to be joined to the shelf (50); and 
a plurality of interconnection and blocking components (30, 70) configured to join and firmly block the shelf (50) and the shoulder (60) together, 
wherein, when the shelf (50) is parallel to a floor, the plurality of interconnection and blocking components lie on a same plane (a plane along the longitudinal axis of bolt 70 and parallel to the shelf board 50) that is parallel to the floor and is interspaced with respect to the shelf (50) and perpendicular with respect to the shoulder (60), 
wherein the plurality of interconnection and blocking components is totally or at least partially contained in a container (10) or at least partially associated with the container (10) for joining and firmly blocking the shelf (50) and the shoulder (60) together, and 
wherein, when the container (10) is positioned beneath the shelf (50; see Fig. 3(a)), activation of the plurality of interconnection and blocking components is effected in a front (for example, at the top or bottom surfaces; Examiner notes that the claim does not specify any particular location or orientation of the “front”) of the joint.
Re Claim 3:  Matsui discloses a joint (see Figs. 1-4C) wherein the joint is produced by a single element (70), positioned in a hole (16) of the container (10), the container being configured to be positioned between the shelf and the shoulder, and wherein the single element (70) contains joining mechanisms (the threads of bolt 70), a free end (the left-hand end in Fig. 3(a)) of the single element (70) being inserted in a hole of the shoulder (60) to be anchored therein, the single element being arranged according to a main axis of the joint and providing a screw (70), which activates the joining mechanisms arranged according to an activation axis.
Re Claim 4:  Matsui discloses a joint (see Figs. 1-4C), wherein a first axis (an axis along the longitudinal axis of the bolt 70) is positioned on the plane (a plane along the longitudinal axis of bolt 70 and parallel to the shelf board 50) and defines a main axis or axis of the joint, and a second axis (an axis along the central axis of disks 20 and 30, an in particular through the wrench holes 27 and 28) is further positioned on the plane (in this case, passing through the plane; Examiner notes that the claim does not require that the second axis extends along the plane, but merely that it is positioned on the plane) forms an activation axis of the joint, the first and the second axes being perpendicular to each other.
	Re Claim 5:  Matsui discloses a joint (see Figs. 1-4C), wherein the at least one fixing element (19) is configured to be received in at least one hole (51; Fig. 2) defined in the shelf (50) and extends from the container (10).
Re Claim 6, as best understood by the Examiner:  Matsui discloses a joint (see Figs. 1-4C), further comprising a pin (70) configured to be received in a first hole (16) defined in the container (10) and in a second hole defined in the shoulder (60).
Re Claim 7:  Matsui discloses a joint (see Figs. 1-4C), wherein the plurality of interconnection and blocking components of said joint comprises a pin (70) having one end configured to be housed in a first hole defined in the shoulder (60) and another end (at 71) configured to be housed in a second hole (16) of the container (10), the first and the second hole being aligned with each other, the first and the second holes being oriented according to an axis (an axis along the longitudinal axis of bolt 70), which forms a main axis or axis of the joint.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Matsui (US Patent 4,990,020), as applied to claims 1 and 3-7 above, and further in view of Warth (DE 2624273, a copy of which is attached herewith).
Re Claim 5:  Matsui, as applied to claim 1 above, discloses a joint significantly as claimed except  wherein the plurality of interconnection and blocking components of the joint comprises a screw or grub screw inserted in an internal threading of a hole of the container of the joint when associated to the shelf and the shoulder.
Warth teaches the use of a joint for use between a shelf (10 and a shoulder (11), comprising a plurality of interconnection and blocking components, and further wherein said plurality of interconnection and blocking components of said joint comprises a screw or grub screw (26) inserted in an internal threading (24) of a hole of a container (22; Examiner notes that element 23 can be considered a part of the container 22) of the joint when associated to the shelf and the shoulder, for the purpose of forming a secure joint that is easily secured/removed, but forms a tight joint.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Matsui such that the plurality of interconnection and blocking components of the joint comprises a screw or grub screw inserted in an internal threading of a hole of the container of the joint when associated to the shelf and the shoulder, as taught by Warth, for the purpose of forming a secure joint that is easily secured/removed, but forms a tight joint.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678